— Judgment unanimously affirmed. Memorandum: The court erred in denying defense counsel the right to cross-examine the police officer with respect to exculpatory portions of defendant’s statements which indicated that he had stabbed the victim in self-defense. When an inculpatory portion of a statement is admitted into evidence (defendant’s statement that he stabbed the decedent during a dice game, that he meant to kill him, and that he hoped he was dead), the defendant has the right to introduce any other part of the statement which “tends to modify or destroy the effect of the admission” (Richardson, Evidence [10th ed], §227). Nevertheless, it is clear from the record that this error was not prejudicial to defendant inasmuch as he testified extensively regarding his version of the incident and his redacted statement was read into evidence. The jury was thus made aware that the defendant had asserted a claim of self-defense immediately after his arrest. Moreover, in seeking to have the statement admitted, defense counsel relied on an inapplicable exception to the hearsay rule, thereby failing to preserve the issue for review (People v Boyd, 58 NY2d 1016). We have considered defendant’s other arguments and we find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — murder, second degree.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.